ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Landmark Skate and Fun LLC                  )      ASBCA No. 59174
                                            )
Under Contract No. NNA250-1 l-C-0020        )

APPEARANCE FOR THE APPELLANT:                      Ms. Donna Baudendistel
                                                    Owner

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Cynthia R. Martin, Esq.
                                                    Trial Attorney
                                                    Navy Exchange Service Command
                                                    Virginia Beach, VA

                              ORDER OF DISMISSAL

    The parties have settled and request that the appeal be dismissed. Accordingly,
ASBCA No. 59174 is dismissed with prejudice.

      Dated: 12 June 2014




                                                Administrat · e Judge
                                                Armed Services Board
                                                of Contract Appeals

     I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59174, Appeal of
Landmark Skate and Fun LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals